DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 03/01/2022. Claim 1, 3, 5, 7, 9 and 13-24 are pending of which claims 1, 5, 7, 9 are amended, claims 13-24 are new. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cella US 2018/0284757, and further in view of DaCosta US 9,258,765.
Regarding claims 1, 5 and 9, Cella teaches an apparatus comprising: a processor; and a memory storing instructions and computer readable medium comprising such instructions when executed by the processor: 
[“Methods and systems are disclosed herein for a remotely organized universal data collector that can power up and down sensor interfaces based on need and/or conditions identified in an industrial data collection environment. For example, interfaces can recognize what sensors are available and interfaces and/or processors can be turned on to take input from such sensors, including hardware interfaces that allow the sensors to plug in to the data collector, wireless data interfaces (such as where the collector can ping the sensor, optionally providing some power via an interrogation signal), and software interfaces (such as for handling particular types of data).”, ¶343]

configure the apparatus to a method to broker events of event-driven application components within a distributed computing environment using a mesh event broker, the method comprising: 
[" As depicted in FIG. 180, a data marketplace 13008 may include data streams 13010, a data marketplace input interface, data marketplace inputs 13056, a data payment allocation engine 13038, marketplace value rating engine 13040, a data brokering engine 13042, a marketplace self-organization engine 13076 and one or more data pools 13070. The data marketplace 13008 may be included within the cloud networking environment 30 or externally connected to the cloud networking environment 13068. Data pools 13070 may also be included within the cloud networking environment 13068 or may be externally connected to the cloud networking environment 13068. ", ¶1769]
instantiating the mesh event broker as a plurality of mesh agents, the plurality of mesh agents being provisioned to support mediation activities including augmentations using a plurality of computational nodes within the distributed computing environment(Cella teaches a mesh network of nodes where such node perform actions such as transformation/ augmentation of data, ¶210,331)
["Intelligent systems 118 may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial, and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.", ¶210]
["In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras, monitors, embedded sensors, mobile devices, diagnostic devices and systems, instrumentation systems, telematics systems, and the like, such as for monitoring various parameters and features of machines, devices, components, parts, operations, functions, conditions, states, events, workflows and other elements (collectively encompassed by the term "states") of such environments. Data may also include metadata about any of the foregoing, such as describing data, indicating provenance, indicating elements relating to identity, access, roles, and permissions, providing summaries or abstractions of data, or otherwise augmenting one or more items of data to enable further processing, such as for extraction, transforming, loading, and processing data. ", ¶331]
deploying the plurality of mesh agents as a mesh network to the plurality of computational nodes of the distributed computing environment(Cella teaches deployment of nodes within a mesh/cloud network, ¶s 210,324); 
["In embodiments, a platform is provided having cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices. In embodiments, the platform 100 includes (or is integrated with, or included in) the host processing system 112, such as on a cloud platform, a policy automation engine 4032 for automating creation, deployment, and management of policies to IoT devices. ", ¶324]
["Intelligent systems 118 may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial, and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.", ¶210]

the plurality of computational nodes comprising event producer nodes and event consumer nodes( destination  and source correspond to produce and consumer nodes especially in context with a subscription for data feeds/streams , ¶331,1817),
[“The supplier may pre-package data, such as by providing data from a single input source 116, a single sensor, and the like, or by providing combinations, permutations, and the like (such as multiplexed analog data, mixed bytes of data from multiple sources, results of extraction, loading and transformation, results of convolution, and the like), as well as by providing metadata with respect to any of the foregoing. Packaging may include pricing, such as on a per-batch basis, on a streaming basis (such as subscription to an event feed or other feed or stream), on a per item basis, on a revenue share basis, or other basis. For data involving pricing, a data transaction system 4114 may track orders, delivery, and utilization, including fulfillment of orders.”, ¶331]
["Furthermore, various embodiments are described in the context of data being sent from a “server” to a “client.” It should be understood that these terms are used very broadly, roughly analogous to “data source” and “data destination”. Furthermore, in at least some applications of the techniques, the nodes are peers, and may alternate roles as “server” and “client” or may have both roles (i.e., as data source and data destination) concurrently. However, for the sake of exposition, examples where there is a predominant direction of data flow from a “server” node to a “client” node are described with the understanding that the techniques described in these examples are applicable to many other situations.", ¶1817]

 and the deploying of the plurality of mesh agents to the plurality of computational nodes comprising (Cella teaches a mesh network of nodes where such node perform actions such as transformation/ augmentation of data deployed in the network  ¶s210,331(see above) , Cella teaches an specific example of such a node as an intelligent agent,¶1301) 
["In embodiments, the system and each of the similarly configured systems multiplex their information. In embodiments, the system and each of the similarly configured systems provide a single unified information source to a requestor. In embodiments, the system and each of the similarly configured systems further comprise an intelligent agent circuit that combines the data between systems. In embodiments, the system and each of the similarly configured systems further comprise an intelligent agent circuit that chooses what data to collect or store based on a machine learning algorithm. In embodiments, the machine learning algorithm further comprises a feedback function that takes as input what data is used by an external system. In embodiments, the machine learning algorithm further comprises a control function that adjusts the degree of precision, frequency of capture, or information stored based on an analysis of requests for data over time. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on an analysis of requests for information over time. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on historical use of information. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on what information was most indicative of a failure mode. In embodiments, the machine learning algorithm further comprises a feedback function that adjusts what sensor data is captured based on detected combinations of information coincident with a failure mode. In embodiments, the network control circuit implements a network of similarly configured systems using an intercommunication protocol such as multi-hop, mesh, serial, parallel, ring, real-time and hub-and-spoke. In embodiments, the network control circuit self-arranges the system into network communication with similarly configured systems using an intercommunication protocol such as multi-hop, mesh, serial, parallel, ring, real-time and hub-and-spoke. In embodiments, after a configurable time period, the system stores only digests of the information and discards the underlying information.", ¶1303]

identifying a plurality of routes between the event producer nodes and the event consumer nodes of the plurality of computational nodes within the distributed computing environment and generating routing data based on the plurality of routes(Cella teaches determining multiple routes for sending data and using machine learning for selecting routes to send data, ¶s34,1667)
[" Methods and systems described herein for industrial machine sensor data streaming, collection, processing, and storage may be configured to operate and integrate with existing data collection, processing and storage systems and may include a method for identifying a subset of streamed sensor data, the sensor data captured from sensors deployed to monitor aspects of an industrial machine associated with at least one moving part of the machine, the subset of streamed sensor data at predefined lines of resolution for a predefined frequency range, and establishing a first logical route for communicating electronically between a first computing facility performing the identifying and a second computing facility, wherein identified subset of the streamed sensor data is communicated exclusively over the established first logical route when communicating the subset of streamed sensor data from the first facility to the second facility. This method may further include establishing a second logical route for communicating electronically between the first computing facility and the second computing facility for at least one portion of the streamed sensor data that is not the identified subset. Additionally, this method may further include establishing a third logical route for communicating electronically between the first computing facility and the second computing facility for at least one portion of the streamed sensor data that includes the identified subset and at least one other portion of the data not represented by the identified subset.", ¶34]
[“For example, a machine learning system may configure the selection of a protocol for a transmission, the selection of what network(s) will be used, the selection of one or more senders, the selection of one or more routes, the configuration of one or more network infrastructure nodes, the selection of a destination receiver, the configuration of a receiver, and the like. In embodiments, each one of these may be configured by an individual machine learning system, or the same system may configure an overall configuration by adjusting various parameters of one or more of the above under iteration, through a series of trials, optionally seeded by a training set, which may be based on human configuration of parameters, or by model-based and/or rule-based configuration. ¶1667]

detecting, within the mesh network, an event at a producer node(events alarms are detected by sensors or other monitoring devices, i.e. producer node,¶s323,517 producers are any detector or analysis device that can report transmit data regarding a condition event in the network ) 
["In embodiments, a platform is provided having cloud-based, machine pattern analysis of state information from multiple analog industrial sensors to provide anticipated state information for an industrial system…a process, an event (e.g., whether the event has occurred), an object, a person, a condition, a function, or the like. ", ¶323]
["Based on analysis of data about the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance, triggering data collection from additional sets of sensors, and the like. An example of data that may indicate a need for some action may include changes that may be detectable through trends present in the data from the set of sensors. Another example is trends of analysis values derived from the set of sensors. ", ¶517]
generating an event notification responsive to the detected event;
["In embodiments, the DAQ instrument 5002 may produce a notification, alarm, message, or the like to notify a user when any gap errors are detected. In these many examples, such errors may be shown to be rare and even if they occur, the data may be adjusted knowing when they occurred should such a situation arise. ", ¶418]
automatically selecting a route from one or more routes across the mesh network using routing data , the routing data comprising data associated with transmission of event notifications(Cella teaches knowledge of nodes in interconnections can be used to determine least cost routing paths/solutions, ¶s339,511);
[“The swarm 4202 may be organized based on a hierarchical organization (such as where a master data collector 102 organizes and directs activities of one or more subservient data collectors 102), a collaborative organization (such as where decision-making for the organization of the swarm 4202 is distributed among the data collectors 102 (such as using various models for decision-making, such as voting systems, points systems, least-cost routing systems, prioritization systems, and the like), and the like.)”, ¶339]
["These conditions may not always need to be detected, except, for example, upon detection of a trigger condition. Therefore, combining the trigger condition signal and at least one data signal on a single physical signal routing path could be implemented. Doing so may reduce costs due to fewer physical connections required in such a data collection system. In an example, a sensor may be configured to detect a condition, such as a pot hole, to which the suspension must react. Data from the suspension may be routed along the same signal routing path as this road condition trigger signal so that upon detection of the pot hole, data may be collected that may facilitate determining aspects of the suspension's reaction to the pot hole. ", ¶511]
and using the plurality of mesh agents, applying an augmentation to the event notification to generate an augmented event notification; and(Cella teaches a mesh network of nodes where such node perform actions such as transformation/augmentation of data, ¶210,331).
["Intelligent systems 118 may include cognitive systems 120, such as enabling a degree of cognitive behavior as a result of the coordination of processing elements, such as mesh, peer-to-peer, ring, serial, and other architectures, where one or more node elements is coordinated with other node elements to provide collective, coordinated behavior to assist in processing, communication, data collection, or the like.", ¶210]
["In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras, monitors, embedded sensors, mobile devices, diagnostic devices and systems, instrumentation systems, telematics systems, and the like, such as for monitoring various parameters and features of machines, devices, components, parts, operations, functions, conditions, states, events, workflows and other elements (collectively encompassed by the term "states") of such environments. Data may also include metadata about any of the foregoing, such as describing data, indicating provenance, indicating elements relating to identity, access, roles, and permissions, providing summaries or abstractions of data, or otherwise augmenting one or more items of data to enable further processing, such as for extraction, transforming, loading, and processing data. ", ¶331]

delivering, via the selected route, the augmented event notification(data is delivered to remote location to users that are interested in such data, ¶257).
[“A data collection module 2160 can connect to (or be resident on) the machine 2020. In one example, the data collection module 2160 can be located and accessible through a cloud network facility 2170, can collect the waveform data 2010 from the machine 2020, and deliver the waveform data 2010 to a remote location.”, ¶257]

	Cella teaches determining best routes among multiple paths for sending data. Cella does not teach selectively deploying the plurality of mesh agents to support the mediation activities, including the augmentations, to the plurality of computational nodes of the distributed computing environment, the deployment of the plurality of mesh agents being performed using the routing data. DaCosta in the same field of endeavor teaches a system for efficient delivery of data within mesh networks. DaCosta teaches selectively deploying the plurality of mesh agents to support the mediation activities, including the augmentations, to the plurality of computational nodes of the distributed computing environment, the deployment of the plurality of mesh agents being performed using the routing data.
["	 Multiple paths is useful when redundancy is desirable. Such is not the case with chirp sensor data and the relative unimportance of any single chirp. Hence pruning of multiple paths is performed at the grandparent level. Chirp packets are relayed through one node only, typically the node closest to it and therefore the best link quality. Others, also picking up the chirps directly from the devices, are directed to ignore those chirps. The chirp device is now assigned a unique lineage or relay path back to the root. Thus, even in the case of unidirectional chirp streams, an association is made, to prune redundant traffic.
A tree based, scalable, hierarchy driven control system emerges, where filters are applied to progressively reduce redundant data upstream. Here is the beginning of small data, as data being sent upstream continues to be more refined as it passes through multiple rule-based logical sieves. The agents may be simple, ant like, but their strength also lies in numbers and their ability to support multiple interpretations of the same data and provide that perspective with significantly lower latency than if everything was pushed up to the cloud. There are situations where raw chirp data needs to send all the way up, but like the Mars Rover, when latency matters, some level of local autonomy is essential to the survival of a network burdened at the edges.
Thus, in this model of IoT, As schools of chirps travel upstream up the river to the root, agents at strategic locations along the chirp route may perform local pruning, aggregation and exception handling, thereby reducing the traffic and improving load performance. Since multiple agents can be operating on the same data, some form of collaborative scheduling and sharing of timing requirements is needed. This will be discussed in a later chapter." Col 72 Lines 32-63]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Cella with deployment of agents at strategic locations as taught by DaCosta to perform data augmentations and delivery of event data of Cella. The reason for this modification would be to more efficiently deploy the intelligent agent functions of Cella. 
Regarding claims 3, and 7, Cella teaches wherein the mediation activities including augmentations comprise at least one transformation, filter, correlation, contextualization and event traffic flow analytics applied to event notifications within the mesh network.
["In addition to data collection systems 102, this may include data collected, handled or exchanged by IoT devices, such as cameras, monitors, embedded sensors, mobile devices, diagnostic devices and systems, instrumentation systems, telematics systems, and the like, such as for monitoring various parameters and features of machines, devices, components, parts, operations, functions, conditions, states, events, workflows and other elements (collectively encompassed by the term "states") of such environments. Data may also include metadata about any of the foregoing, such as describing data, indicating provenance, indicating elements relating to identity, access, roles, and permissions, providing summaries or abstractions of data, or otherwise augmenting one or more items of data to enable further processing, such as for extraction, transforming, loading, and processing data. ", ¶331]

Regarding claim 23, Cella teaches wherein the automatic selecting of the route comprises using routing rules associated with the event consumer node to select the route.
[“As noted, hierarchical templates may also be conditional (e.g., rule-based), such as templates with conditional routing based on parameters, such as sensed data during a first collection period, where a subsequent routing configuration is varied. Within the hierarchy, nodes in a graph or tree may indicate forks by which conditional logic may be used, such as to select a given subset of sensors for a given operational mode. Thus, the hierarchical template may be associated with a rule-based or model-based expert system, which may facilitate automated routing based on the hierarchical template and based on observed conditions, such as based on a type of machine and its operational state, environmental context, or the like. In a non-limiting example, a hierarchical template may have an initial collection configuration and a conditional hierarchy in place to switch from the initial collection configuration to a second collection configuration based on the sensed conditions of an initial sensor collection.”, ¶956]

Regarding claim 24, Cella teaches wherein the plurality of computational nodes comprise intermediate nodes , the intermediate nodes being intermediate the event producer nodes and the event consumer nodes, the intermediate nodes including an event consolidator to deliver a first event notification between a first event producer node on a first network and a first event consumer node on a second network, the method further comprising, using the event consolidator, consolidating a plurality of event notifications, including the first event notifications, to the first event consumer node(certain nodes can act as hubs aggregating data from multiple sensors/event generating endpoints which are processed and routed to event subscribers such routing can be across different networks, ¶s58, 1666).
["FIG. 31 is a diagrammatic view of components and interactions of a data collection architecture involving a multiple streaming data acquisition instrument receiving analog sensor signals and digitizing those signals to be obtained by a streaming hub server in accordance with the present disclosure.", ¶58]

["In embodiments, methods and systems are provided for data collection in or relating to one or more machines deployed in an industrial environment using self-organized network coding for network transmission of sensor data in a network. In embodiments, network coding may be used to specify and manage the manner in which packets (including streams of packets as noted in various embodiments disclosed throughout this disclosure and the documents incorporated by reference) are relayed from a sender (e.g., a data collector, instrumentation system, computer, or the like in an industrial environment where data is collected, such as from sensors or instruments on, in or proximal to industrial machines or from data storage in the environment) to a receiver (e.g., another data collector (such as in a swarm or coordinated group), instrumentation system, computer, storage, or the like in the industrial environment, or to a remote computer, server, cloud platform, database, data pool, data marketplace, mobile device (e.g., mobile phone, personal computer, tablet, or the like), or other network-connected device of system), such as via one or more network infrastructure elements (referred to in some cases herein as nodes), such as access points, switches, routers, servers, gateways, bridges, connectors, physical interfaces and the like, using one or more network protocols, such as IP-based protocols, TCP/IP, UDP, HTTP, Bluetooth, Bluetooth Low Energy, cellular protocols, LTE, 2G, 3G, 4G, 5G, CDMA, TDSM, packet-based protocols, streaming protocols, file transfer protocols, broadcast protocols, multi-cast protocols, unicast protocols, and others. For situations involving bi-directional communication, any of the above-referenced devices or systems, or others mentioned throughout this disclosure, may play the role of sender or receiver, or both. Network coding may account for availability of networks, including the availability of multiple alternative networks, such that a transmission may be delivered across different networks, either separated into different components or sending the same components redundantly. Network coding may account for bandwidth and spectrum availability; for example, a given spectrum may be divided (such as with sub-dividing spectrum by frequency, by time-division multiplexing, and other techniques). Networks or components thereof may be virtualized, such as for purposes of provisioning of network resources, specification of network coding for a virtualized network, or the like. Network coding may include a wide variety of approaches as described in Appendix A, and in connection with Figures in Appendix A.", ¶1666]


Claims 13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cella/DaCosta as applied to claim 1 above, and further in view of Lakshmanan US 2009/0259769.
Regarding claim 13, Cella/DaCosta has been discussed above, DaCosta teaches a catalog of connectivity costs (¶abstract, routing table) but does not teach wherein the routing data comprises a connectivity catalog of node-to-node connectivity costs and wherein the automatic selection of the route, using the routing data, is automatically performed based upon the node-to-node connectivity costs. Lakshmanan in the analogous networking arts teaches a system for event routing in event data processing system. Lakshmanan teaches wherein the routing data comprises a connectivity catalog of node-to-node connectivity costs and wherein the automatic selection of the route, using the routing data, is automatically performed based upon the node-to-node connectivity costs. 
[" FIG. 9A illustrates a current component placement 900, and FIG. 9B illustrates an updated component placement 950 in which operator component F2 was moved from node M2 to node M1. This change in operator component placement is as a result of a change in the network data processing system that resulted in a change in routing values in one or more routing tables at one or more nodes, and was determined to be a best new component placement after scouting probes estimated the performance cost of different possible placement options and reported the options and their costs back to the producer. The producer selects a new placement with the lowest performance cost and sends placement effectors to make the necessary changes.", ¶93]

["According to an exemplary embodiment, optimal component placement considers the performance cost of placing operators on a given node, given stream data rates, queuing delay and processing delay on that node. A scouting probe will continue to hypothetically place operators on a given node as long as the estimated performance cost of the hypothetical placement is above an acceptable threshold. This is referred to herein as "greedy" component placement. Once a point has been reached where the estimated performance cost of hypothetically placing further operators on this node is not acceptable, the scouting probe with probabilistically select the next node in its path, guided by the routing values in the routing table. It will then attempt to hypothetically place the remaining operator components on the next node by doing greedy component placement.", ¶94]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta with the use of node to node connectivity table as taught by Lakshmanan to determine route costs for event routing. The reason for this modification would be to provide granular i.e hop to hop performance costs for the determination of best/lowest cost routes as taught by Cella.
Regarding claim 16, Cella/DaCosta do not teach wherein the deploying of the plurality of mesh agents comprises using augmentation provisioning rules to determine selected mesh agents of the plurality of mesh agents within the mesh network to perform the augmentations.  Lakshmanan in the analogous networking arts teaches a system for event routing in event data processing system. Lakshmanan teaches wherein the deploying of the plurality of mesh agents comprises using augmentation provisioning rules to determine selected mesh agents of the plurality of mesh agents within the mesh network to perform the augmentations.
["Following a routing operation as described above, a scouting operation is performed to select locations for component placement in the network data processing system. In accordance with an exemplary embodiment, during a scouting operation, a number of scouting probes are released from the query producer. These scouting probes are guided from the producer to the query consumer via paths identified by the routing probes. The scouts probabilistically select their paths, guided by the routing value concentrations for the next hop at each node, and proceed to simulate placement. Simulating placement is equivalent to estimating the performance cost of hypothetically placing the operator components on the nodes in the path the scouts chose to the destination node The successful scouting probes memorize their path, and send a report back to the producer that details the results of their simulated placement. The producer records and compares all the reports sent by the scouting probes that it released. The producer selects the placement of the scouting probe that recorded the lowest performance cost and executes this placement by sending placement effectors to make the placement.”, ¶90]
["FIG. 9A illustrates a current component placement 900, and FIG. 9B illustrates an updated component placement 950 in which operator component F2 was moved from node M2 to node M1. This change in operator component placement is as a result of a change in the network data processing system that resulted in a change in routing best new component placement after scouting probes estimated the performance cost of different possible placement options and reported the options and their costs back to the producer. The producer selects a new placement with the lowest performance cost and sends placement effectors to make the necessary changes.", ¶93]

 It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta with determination of best component placement as taught by Lakshmanan to the least cost event routing system of Cella/DaCosta. The reason for this modification would be to select the best component placement along a least cost route. 
Regarding claim 17, Lakshmanan teaches wherein a set of the augmentations have location dependencies and the determining of the selected mesh agents is performed using the location dependencies(operator components i.e. augments  have a particular order specified by flow graph which specifies the that the locations selected to implement the components must follow a particular order, ¶101).
[" FIG. 13 is a flowchart that illustrates a method for dynamic component placement in an event-driven component-oriented network data processing system according to an exemplary embodiment. The method is designated by reference number 1300 and begins by providing an event-driven component-oriented network data processing system that includes at least one producer, at least one consumer, a plurality of nodes and a plurality of links between the at least one producer and the at least one consumer as well as a flow graph that consists of a series of operator components through which data should flow in a designated manner (Step 1310). Any changes in network infrastructure, performance characteristics or flow graph that are identified are also included here. A routing operation is then performed to identify each path from a producer of the at least one producer to a consumer of the at least one consumer (Step 1320). According to an exemplary embodiment, the routing operation includes identifying, at each node of the plurality of nodes, a plurality of next-hop neighbor nodes for each at least one consumer. Routing value information is then provided at each node (Step 1330). According to an exemplary embodiment, a routing value is assigned to each of the identified plurality of next-hop neighbor nodes for each at least one consumer, and represents the amount of time required for routing probes to go from that node to the consumer via each route. The routing weight could also represent other network related characteristics.", ¶101]

Regarding claim 18, Lakshmanan teaches the augmentation provisioning rules are used to determine the selected mesh agents to perform the augmentations along identified plurality of routes between the event producer nodes and the event consumer nodes.
["A scouting operation is then performed to estimate the performance cost of placement of components at nodes along at least one path of the plurality of paths identified during the routing operation (Step 1340). According to an exemplary embodiment, the estimate of the performance cost may be made using the routing values in the context of at least one change to the event processing system based on at least one hypothetical changed placement of the computational components of the flow graph at nodes along at least one path from a producer to a consumer through next-hop neighbor nodes for each at least one consumer. Results of the estimations are then reported to the producer (Step 1350), and a component placement operation is performed based on the results of the estimations (Step 1360).", ¶102]

Regarding claim 19, Cella teaches wherein the augmentations are performed according to rule sets, and the use of the augmentation provisioning rules comprises provisioning the rule sets to the selected mesh agents of the plurality of mesh agents.
[" As noted above, methods and systems are disclosed herein for cloud-based, machine pattern recognition based on fusion of remote analog industrial sensors. Embodiments include taking input from a plurality of analog sensors disposed in an industrial environment, multiplexing the sensors into a multiplexed data stream, feeding the data stream into a cloud-deployed machine learning facility, and training a model of the machine learning facility to recognize a defined pattern associated with the industrial environment. Embodiments include using a cloud-based pattern recognizer on input states from a state machine that characterizes states of an industrial environment. Embodiments include deploying policies by a policy engine that govern what data can be used by what users and for what purpose in cloud-based, machine learning. Embodiments include using a cloud-based platform to identify patterns in data across a plurality of data pools that contain data published from industrial sensors. Embodiments include training a model to identify preferred sensor sets to diagnose a condition of an industrial environment, where a training set is created by a human user and the model is improved based on feedback from data collected about conditions in an industrial environment.", ¶356]

["As noted above, methods and systems are disclosed herein for a cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices, including a cloud-based policy automation engine for IoT, enabling creation, deployment and management of policies that apply to IoT devices. Policies can relate to data usage to an on-device storage system that stores fused data from multiple industrial sensors, or what data can be provided to whom in a self-organizing marketplace for IoT sensor data. Policies can govern how a self-organizing swarm or data collector should be organized for a particular industrial environment, how a network-sensitive data collector should use network bandwidth for a particular industrial environment, how a remotely organized data collector should collect, and make available, data relating to a specified industrial environment, or how a data collector should self-organize storage for a particular industrial environment. Policies can be deployed across a set of self-organizing pools of data that contain data streamed from industrial sensing devices to govern use of data from the pools or stored on a device that governs use of storage capabilities of the device for a distributed ledger. Embodiments include training a model to determine what policies should be deployed in an industrial data collection system. Embodiments include a system for data collection in an industrial environment with a policy engine for deploying policy within the system and, optionally, self-organizing network coding for data transport, wherein in certain embodiments, a policy applies to how data will be presented in a multi-sensory interface, a heat map visual interface, or in an interface that operates with self-organized tuning of the interface layer.", ¶359]

Regarding claim 20, Cella teaches wherein routing of event notifications within the distributed computing environment is performed according to the rule sets.
[" As noted above, methods and systems are disclosed herein for cloud-based, machine pattern recognition based on fusion of remote analog industrial sensors. Embodiments include taking input from a plurality of analog sensors disposed in an industrial environment, multiplexing the sensors into a multiplexed data stream, feeding the data stream into a cloud-deployed machine learning facility, and training a model of the machine learning facility to recognize a defined pattern associated with the industrial environment. Embodiments include using a cloud-based pattern recognizer on input states from a state machine that characterizes states of an industrial environment. Embodiments include deploying policies by a policy engine that govern what data can be used by what users and for what purpose in cloud-based, machine learning. Embodiments include using a cloud-based platform to identify patterns in data across a plurality of data pools that contain data published from industrial sensors. Embodiments include training a model to identify preferred sensor sets to diagnose a condition of an industrial environment, where a training set is created by a human user and the model is improved based on feedback from data collected about conditions in an industrial environment.", ¶356]

["As noted above, methods and systems are disclosed herein for a cloud-based policy automation engine for IoT, with creation, deployment, and management of IoT devices, including a cloud-based policy automation engine for IoT, enabling creation, deployment and management of policies that apply to IoT devices. Policies can relate to data usage to an on-device storage system that stores fused data from multiple industrial sensors, or what data can be provided to whom in a self-organizing marketplace for IoT sensor data. Policies can govern how a self-organizing swarm or data collector should be organized for a particular industrial environment, how a network-sensitive data collector should use network bandwidth for a particular industrial environment, how a remotely organized data collector should collect, and make available, data relating to a specified industrial environment, or how a data collector should self-organize storage for a particular industrial environment. Policies can be deployed across a set of self-organizing pools of data that contain data streamed from industrial sensing devices to govern use of data from the pools or stored on a device that governs use of storage capabilities of the device for a distributed ledger. Embodiments include training a model to determine what policies should be deployed in an industrial data collection system. Embodiments include a system for data collection in an industrial environment with a policy engine for deploying policy within the system and, optionally, self-organizing network coding for data transport, wherein in certain embodiments, a policy applies to how data will be presented in a multi-sensory interface, a heat map visual interface, or in an interface that operates with self-organized tuning of the interface layer.", ¶359]

Regarding claim 21, Cella teaches creating configuration data for each of the plurality of computational nodes, the configuration data containing a specific rules set of the rule sets to be provisioned to a specific node.
[" Methods and systems are disclosed herein for a self-organized swarm of industrial data collectors, including a self-organizing swarm of industrial data collectors that organize among themselves to optimize data collection based on the capabilities and conditions of the members of the swarm. Each member of the swarm may be configured with intelligence, and the ability to coordinate with other members. For example, a member of the swarm may track information about what data other members are handling, so that data collection activities, data storage, data processing, and data publishing can be allocated intelligently across the swarm, taking into account conditions of the environment, capabilities of the members of the swarm, operating parameters, rules (such as from a rules engine that governs the operation of the swarm), and current conditions of the members. For example, among four collectors, one that has relatively low current power levels (such as a low battery), might be temporarily allocated the role of publishing data, because it may receive a dose of power from a reader or interrogation device (such as an RFID reader) when it needs to publish the data. A second collector with good power levels and robust processing capability might be assigned more complex functions, such as processing data, fusing data, organizing the rest of the swarm (including self-organization under machine learning, such that the swarm is optimized over time, including by adjusting operating parameters, rules, and the like based on feedback), and the like.", ¶338]


	
Claims 14, 15 and 22 are are rejected under 35 U.S.C. 103 as being unpatentable over Cella/DaCosta as applied to claim 1 above, and further in view of Georgalas US 2005/0216498.
Regarding claim 14, Cella/DaCosta does not teach comprising maintaining a producer/consumer catalog of augmentations to be applied to a specific event by a specific node of the plurality of computational nodes. Georgalas in the same field of endeavor teaches a system for processing event notification to facilitate receipt by client devices.  Georgalas teaches maintaining a producer/consumer catalog of augmentations to be applied to a specific event by a specific node of the plurality of computational nodes.
["This class is responsible for loading and managing data handlers and for the invocation of policy actions. The Policy Handler 405 passes to the invokeAction( ) method of the DS Adapter 411 class the name of the proxylet class, the location of the jar file containing the proxylet code and the name of the action to invoke. These three values are all contained in the data element 151 of the policy. Then the DS Adapter 411 checks the Data Handlers Registry 413 for the handler's availability and in case of failure the loadHandler( ) method of the DS Adapter class is used to initiate the handler's proxylet passing to the registry the proxylet's name and location. The proxylet starts running in the EEP and a reference to the handler is recorded in the registry using the registerHandler( ) method of the DS Adapter class. The invokeAction( ) method is also used by the Event Handler 407 in case no policies are retrieved and the default data handlers need be used. The Receiver 403 also uses the invokeAction( ) method during initialisation in order to start the default data handlers.", ¶101]
["An extension to the above described embodiment allows a client to set policies with a scope of one transaction that the client may hold with the DS 400. In this case the policy would describe a specific data handling requirement for the current client request. This type of policy is called a data handling policy. For example, a user runs a query from a personal digital assistant (PDA) and wants the presentation of the query results to be adjusted to a customary format compliant with the PDA. For this purpose the client may send along with the query a policy that captures this particular requirement, i.e. the fact that the results are expected in a presentation format compliant with his PDA. A corresponding configuration policy may already exist in the DS 400, prior to the initiation of the query transaction by the client and may contain information about a format-adjusting proxylet. This proxylet should contain code that implements the necessary format transformation taking account of all special features specifically characterising the client's PDA. ", ¶134]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta with directory service system of Georgalas. The reason for this modification would be to maintain a database of methods that can be invoked to handle (i.e process and transform according to the needs of recipient) events
Regarding claim 15, Geogalas teaches wherein the producer/consumer catalog stores, for a specific event, a unique identifier for the specific event, an associated event producer node of the specific event, and an associated event consumer node of the specific event(the directory service maintains  for the event a GUID which is unique and corresponding  event source location and destination  and destination i.e.  provider  node and consumer node are maintained in the transaction context object, ¶67, 82, 129).

["The top level event specification consists of seven elements. Each event type has a unique event-id 201, a globally unique string which is used to trigger appropriate policies.", "67]
[" This class is responsible for handling all consumed DS events. It contains the handleEvent( ) method and getDSPolicy( ) method. The event XML document and a transaction context object are passed to the handleEvent( ) method by the Receiver 403. The handleEvent( ) method firstly parses the event XML document to generate a document object model (DOM) tree and then unwraps the data part from the rest of the event DOM, where data represents the content to process i.e. the information to store or query to run. It will be remembered that the data is contained in the data element 213 of the event. Additional processing involves updating the transaction context object with event source name and location. It will be remembered that this information is contained in the source element 207 of the event. The getDSPolicy( ) method retrieves from the Policy Store 409 the relevant policy based on the event-id found in the event-id element 201 of the event and the event-id element 133 of the policy. In case no policies are found, the DS Adapter 411 is directly contacted for handling of the data using the default data handlers. If the consumed event involves storing a DSPolicy, then the getDSPolicy( ) method retrieves an administrative policy. All retrieved policies are parsed before being passed onto the Policy Handler 405”, ¶82]
[“The Receiver 403 consumes (701) StoreProxylet, StoreEvent and Query events arriving at it from a client through notification servers 303/305. The event is parsed (703) using the Xerces Java.TM. Parser (from The Apache XML Project) and a Transaction Context object is created (705). Both event and transaction context object are passed (707) through to the Event Handler 407, which initially unwraps (709) the data from the event. The data represents either the content to store in or a query to execute and is contained in the data element 21 3 of the event. Additionally, the Event Handler 407 updates the Transaction Context object with the event-id and the event originator's URL, information indicated by the value of the source element 207 of the event. Next, the Policy Store 409 is contacted (711) to retrieve any policies relevant to the received event. Important information for this search is the event-id contained in the event-id element 201 of the event. In this current case the assumption is that no such policies have been set by a DSConfigurator role prior to the event's occurrence, hence the search yields no policies (713). Therefore, the Event Handier 407 assigns the Default Data Handlers to handling the received data, so it interacts (715) with the DS Adapter 411 to obtain the active instance of either the default Storage Handler or the default Query Handler. Since the default handlers are initiated at the moment of the Directory Service initiation (see above), they are already registered in the Data Handlers Registry 413; hence the DS Adapter 411 immediately retrieves and returns the appropriate handler reference (717). The Event Handler 407 consults a list of events consumed by the DS 400 and decides what action to invoke on the retrieved data handler, based on the received event-id. Next, the action is invoked (719) on the data handler. In case of a query, the Receiver 403 produces a QueryResults event (721) that contains the results returned (723) to it from the Event Handler 407. In case of a storing action, an Acknowledgement event is produced (719). Either produced event is finally returned (725) to the requesting client through the notification servers 303/305. The event's destination is obtained from the Transaction Context object.", ¶129]

Regarding claim 22, Cella/daCosta do not teach maintaining a catalog of the augmentations to be applied to events by the plurality of computational nodes within the distributed computing environment. Georgalas in the same field of endeavor teaches a system for processing event notification to facilitate receipt by client devices.  Georgalas teaches maintaining a catalog of the augmentations to be applied to events by the plurality of computational nodes within the distributed computing environment.
["This class is responsible for loading and managing data handlers and for the invocation of policy actions. The Policy Handler 405 passes to the invokeAction( ) method of the DS Adapter 411 class the name of the proxylet class, the location of the jar file containing the proxylet code and the name of the action to invoke. These three values are all contained in the data element 151 of the policy. Then the DS Adapter 411 checks the Data Handlers Registry 413 for the handler's availability and in case of failure the loadHandler( ) method of the DS Adapter class is used to initiate the handler's proxylet passing to the registry the proxylet's name and location. The proxylet starts running in the EEP and a reference to the handler is recorded in the registry using the registerHandler( ) method of the DS Adapter class. The invokeAction( ) method is also used by the Event Handler 407 in case no policies are retrieved and the default data handlers need be used. The Receiver 403 also uses the invokeAction( ) method during initialisation in order to start the default data handlers.", ¶101]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Cella/DaCosta with directory service system of Georgalas. The reason for this modification would be to maintain a database of methods that can be invoked to handle (i.e process and transform according to the needs of recipient) events.



Applicant Remarks

Applicant’s arguments with respect to claims 1, 3, 5, 7  and 9  have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Arguments with respect to claims 13-24 are moot in light of Cella/ DaCosta
In view of  Lakshmanan   and Cella/DaCosta in view of Geogalas as rejected above in response to claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456